Title: To Thomas Jefferson from John Vaughan, 8 May 1804
From: Vaughan, John
To: Jefferson, Thomas


          
            Dear Sir,
            Philad: 8 May 1804
          
          The Certificates of Election for the members admited into the American Philosophical Society, to which your signature had been affixed as President, having been all used; I have sent on a number by post for your signature seven are immediately wanted to be sent to members chosen since the others were used—You will therefore oblige the Society by an attention to them as early as convenient—
          The 1t. pt. of 6th Vol will be out in a very few days Miss Aitken has undertaken it out of her great Zeal to succeed her father as printer to the 3 first Volumes, but I fear from her want of knowledge in the business of Book Selling, she may find it heavy on her hands, altho’ there is more popular matter in it than in any volume we have printed—As Individuals therefore the members endeavor to take as many as they think they can probably place amongst their friends—I was in hopes she would have had it out before congress adjourned, but it was impossible—It will contain from 200 to 210 pages—after this vol. is completed in 4to the future publications will be in 8vo. & great exertions will be made to have it annual.
          I remain with the greatest respect, Your ob Serv
          
            Jn Vaughan
          
          
          
            Would it be agreeable to you that I should subscribe for & forward One or More Copies when it appears
            
              
                David Humphreys—Newhaven
                Cevallos Minister of foreign affr
                }
                Madrid
                }
                Members Chosen
              
              
                Joshua Gilpin—Phila.
                Prince of Peace
              
              
                Edward Jenner—London
                 Cavanillos. Botanical profess
              
              
                
                Webber, Math. Prof. Cambrid, Mass.
              
            
          
        